Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards
as the invention.

Claim 3 recites “mud ditch extending from within the mixing tank…configured to transport the liquid from the second shaker to the shaker tank” (emphasis added by the examiner), but this claims depends from claim 2 which recites that the fluid from the second shaker is “prevented from flowing” into the mixing tank thus rendering the scope of the claim indefinite. It is unclear to the examiner how the fluid is prevented from entering the mixing tank but is transported by a structure that is located in the mixing tank. Further clarification is required in the claims.	
Dependent claims 4-5 do not act to cure the deficiencies of claim 3 and are thereby rejected for at least the same rationale.



	Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or Non-obviousness.

Claim(s) 1-9, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton (US Pat 7296640) in view of Casner (US Pat No 2817440) in further view of Sherwood (US Pub No 20150375145 A1).

In regards to claim 1, Tettleton teaches: A shaker assembly, comprising: (Tettleton Fig 1 element 10) a shaker tank (40); (Tettleton col 5 line 23 “Shaker tank skid 40.”) a mixing tank (200) in fluid communication with the shaker tank and positioned adjacent thereto; (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”) a first shaker (34) positioned over the shaker tank; (Tettleton col 3 line 61-63 “Equipment platform skid 30 provides a working platform 33 and mounting locations for solid control equipment such as shakers 34”) and a second shaker (34), wherein the first and second shakers are configured to operate to partially separate a solid from a liquid of a drilling waste fluid, wherein, (Tettleton Fig 1 Elements 34 col 2 line 51-52 “The solids control module includes the shakers.”) during normal operation, at least some of the liquid flows from the first and second shakers to the shaker tank, and from the shaker tank into the mixing tank. (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”)

Tettleton discloses a shaker assembly comprising 2 tanks and 2 shakers fluidly connected but does not disclose the layout inside the tanks in detail which does not disclose if there is a weir between tanks or sections. 

Casner however teaches that: an overflow weir (58) positioned between and separating the shaker tank and the mixing tank; wherein at least some of the liquid flows over the overflow weir and into the mixing tank. (Casner Col 3 line 6-9 “The weirs are preferably 58 spaced from one another at regular intervals in the longitudinal direction so as to form settling chambers of substantially equal volume.”) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include overflow weirs as taught by Casner in the shaker assembly of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased turbulent flow and settling chambers as the mud flows from the shaker tank to the mixing tank. 

Tettleton discloses that there are 2 shakers but doesn’t disclose if they are operated in series or in parallel with each other. 

Sherwood however teaches that shakers can be: operated in parallel. (Sherwood [0012])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate shakers in parallel as in Sherwood discloses in the system executing the method of Tettleton. As in Sherwood, it is within the capabilities of one of ordinary skill in the art to run shakers in parallel to Tettleton' s invention with the predictable result of a higher capacity shaker system as needed in Tettleton. 
Examiner notes that, as Sherwood teaches that shakers can be operated in series or in parallel ([0012]), irrespective of the arrangement of Tettleton, Sherwood teaches that shakers may be operated in either configuration.

In regards to claim 2, continuing from claim 1, Tettleton further teaches: wherein the second shaker is positioned directly above the mixing tank, (Tettleton Fig 1 Elements 34 & 42) and wherein the liquid from the second shaker is prevented from flowing directly into the mixing tank, but flows to the shaker tank.  (Tettleton Col 5 line 63-66 “Shakers 34, degasser 35 desander 36, and desilter 37 draw fluid from the mud tanks 200, process the fluid, and return it to the tanks 200.”)

In regards to claim 3, continuing from claim 2, Tettleton, as shown above, teaches a flow path extending from within the mixing tank to the shaker tank, wherein the flow path is configured to transport the liquid from the second shaker to the shaker tank, (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”).  However, Tettleton does not explicitly recite a flow path facilitated by a mud ditch. Casner further discloses that: further comprising a mud ditch extending from within the mixing tank to the shaker tank, wherein the mud ditch is configured to transport the liquid from the second shaker to the shaker tank.  (Casner 80 Col 3 line 55-56 “When opened, the gates 86 communicate with their associated settling chambers 60; 62 and 64”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a mud ditch as taught by Casner in the solid control system of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of transporting fluid from shakers to tanks.

In regards to claim 4, continuing from claim 3, Casner further teaches that: wherein the mud ditch comprises a first door, wherein the first door (Casner 89) is configured to be opened to allow the liquid to flow therethrough and to the shaker tank, and wherein the first door (Element 89) is configured to be closed to prevent the liquid from flowing therethrough into the shaker tank.  (Casner Col 3 line 55-56 “When opened, the gates 86 communicate with their associated settling chambers 60; 62 and 64”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include doors as taught by Casner in the solids control system of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of a customizable fluid path enabling better control of mud mixing. 
	
In regards to claim 5, continuing from claim 4, Tettleton, as shown above, teaches flow path to the mixing tank, (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”), but does not explicitly teach the mud ditch doors.  As shown above, Casner teaches the mud ditch and further teaches customizable doors to alter the flow path as needed.
Casner further teaches: wherein the mud ditch comprises a second door (Casner 89), wherein the second door is configured to be opened to allow the liquid to flow therethrough and into the mixing tank, and wherein the second door is configured to be closed to prevent the liquid from flowing therethrough into the mixing tank. (Casner Col 3 line 55-56 “When opened, the gates 86 communicate with their associated settling chambers 60; 62 and 64”).

In regards to claim 6, continuing from claim 1,  Tettleton discloses a shaker assembly comprising 2 tanks and 2 shakers fluidly connected but does not disclose the layout inside the tanks in detail which does not disclose if there is a weir between tanks or sections. 
Casner however teaches that: further comprising an underflow weir (Casner Fig 4 Element 70) positioned in the shaker tank, wherein the underflow weir (Casner Fig 4 element 70) is positioned such that the liquid in the mixing tank flows under the underflow weir and over the overflow weir (Casner Fig 4 Element 58) to reach the mixing tank. (Casner Fig 4 Element 106 Col 4 line 20-24 “The suspension then flows over the weir 58 defining the left end of the settling chamber 60 and under the baffle 70 in the chamber. The suspension continues the movement over successive chambers and under successive baffles as shown by arrows 106 in Figure 4.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include underflow weirs as taught by Casner in the shaker assembly of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased turbulent flow and settling chambers as the mud flows from the shaker tank to the mixing tank. 

In regards to claim 7, continuing from claim 1, Tettleton discloses wherein the shaker tank comprises a crossover (Tettleton 202), and wherein the crossover is configured to be opened to prevent the liquid from flowing from the shaker tank and into the mixing tank. (Tettleton Col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”)

In regards to claim 8, continuing from claim 1, Tettleton, as shown above, discloses a mixing tank (40).  Casner also discloses a mixing tank (fig. 1) and further discloses wherein the mixing tank comprises a bypass outlet, wherein the bypass outlet (Casner element 100) extends along at least a portion of a length of the mixing tank and at least a portion of a length of the shaker tank. (Casner Fig 1 element 100 col 3 line 72-75 “The gates 100 are provided with tabs 102 which can be manually gripped to facilitate the vertical movement of the gates.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a bypass as taught by Casner in the solids control system of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of being able to dispose of fluid directly without passing it through the system.
In regards to claim 9, continuing from claim 1, Tettleton, further discloses shaker tank (fig. 1) comprises … a trough in communication with the tapered bottom, and wherein the shaker tank comprises a primary outlet in communication with the trough, for evacuation of the solid accumulated in the shaker tank. (Tettleton Col 5 line 63-66 “Shakers 34, degasser 35 desander 36, and desilter 37 draw fluid from the mud tanks 200, process the fluid, and return it to the tanks 200.”), but does not disclose the layout inside the tanks in detail which does not disclose if there is tapered bottom.
However Casner further discloses: shaker tank (fig. 1) comprises a tapered bottom and a flow path in communication with the tapered bottom, (Casner Fig 2 Col 2 line 42-46 “A platform 24 made from a sheet of suitable material, such as steel, is in turn supported on the brackets 20 and 22 and is inclined downwardly at a relatively shallow angle as it extends from the rear toward the front of the separating apparatus.”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a tapered bottom as taught by Casner in the solid control system of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of having a depository and removal outlet of solids.  
	
In regards to claim 15 Tettleton discloses that: A method for disposing of drilling fluid waste, comprising: (Tettleton Fig 4) receiving the drilling fluid waste in a receiving pit; (Tettleton col 2 line 21-23 “The drilling fluid, including a reserve volume is typically stored in tanks or pits at the surface before being recirculated through the well.” receiving at least a portion of the drilling fluid waste from the receiving pit into a first shaker and a second shaker of a shaker assembly, (Tettleton col 5 line 23-26 “Shaker tank skid 40 and suction tank skid 50 provide skid-type platforms 42, 52 to which a plurality of mud tank are mounted.”) wherein the shaker assembly further comprises: a shaker tank; (Tettleton col 5 line 23-26 “Shaker tank skid 40 and suction tank skid 50 provide skid-type platforms 42, 52 to which a plurality of mud tank are mounted.”) a mixing tank in fluid communication with the shaker tank and positioned adjacent thereto; (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”) wherein the first shaker is positioned over the shaker tank, (Tettleton col 3 line 61-63 “Equipment platform skid 30 provides a working platform 33 and mounting locations for solid control equipment such as shakers 34”). receiving the liquid from the first and second shakers into the shaker tank; (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”) receiving the liquid from the shaker tank into the mixing tank, (Tettleton col 5 line 33-36 “The tank skids 40, 50 also preferably include pumps 100 used to move the fluid between the tanks 200 and into and out of the system.”) and pumping the liquid into a disposal well. (Tettleton col 5 line 33-36 “The tank skids 40, 50 also preferably include pumps 100 used to move the fluid between the tanks 200 and into and out of the system.”)
Tettleton discloses a shaker assembly comprising 2 tanks and 2 shakers fluidly connected but does not disclose the layout inside the tanks in detail which does not disclose if there is a weir between tanks or sections. 

Casner however teaches that: an overflow weir positioned between and separating the shaker tank and the mixing tank, (Casner Col 3 line 6-9 “The weirs are preferably 58 spaced from one another at regular intervals in the longitudinal direction so as to form settling chambers of substantially equal volume.”) wherein the liquid from the shaker tank flows over the overflow weir and into the mixing tank; mixing the liquid in the mixing tank; (Casner Col 3 line 6-9 “The weirs are preferably 58 spaced from one another at regular intervals in the longitudinal direction so as to form settling chambers of substantially equal volume.”) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include overflow weirs as taught by Casner in the shaker assembly of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased turbulent flow and settling chambers as the mud flows from the shaker tank to the mixing tank. 

Tettleton and Casner discloses that there are 2 shakers but doesn’t disclose if they are operated in series or in parallel with each other. 

Sherwood however teaches that shakers can be: and wherein the first and second shakers are configured to operate in parallel to separate a solid from a liquid of the drilling waste fluid; (Sherwood [0012])
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate shakers in parallel   as in Sherwood discloses in the system executing the method of Tettleton. As in Sherwood, it is within the capabilities of one of ordinary skill in the art to run shakers in parallel to Tettleton' s invention with the predictable result of a higher capacity shaker system as needed in Tettleton. 
Examiner notes that, as Sherwood teaches that shakers can be operated in series or in parallel ([0012]), irrespective of the arrangement of Tettleton, Sherwood teaches that shakers may be operated in either configuration.

In regards to claim 16, continuing from 15, Tettleton further discloses: stopping fluid flow from the shaker tank into the mixing tank by redirecting the liquid in the shaker tank to a mixing assembly; (Tettleton Fig 4) and flowing the liquid in the mixing tank into the mixing assembly, (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”) wherein pumping the liquid into the disposal well comprises pumping the liquid from the mixing assembly. (Tettleton col 5 line 33-36 “The tank skids 40, 50 also preferably include pumps 100 used to move the fluid between the tanks 200 and into and out of the system.”)

In regards to claim 17, continuing from claim 15, Tettleton further teaches: stopping the liquid from flowing from the first and second shakers to the shaker tank at least partially by redirecting the liquid from at least one of the first shaker or the second shaker to the mixing tank and not into the shaker tank. (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”)

In regards to claim 18, continuing from claim 17,  Tettleton further discloses: redirecting the liquid from the at least one of the first shaker or the second shaker (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”), but does not explicitly teach the mud ditch doors.  As shown above, Casner teaches the mud ditch and doors and further teaches customizable doors to alter the flow path as needed: comprises closing a door of a mud ditch (Casner 80) extending from the mixing tank to the shaker tank, wherein, when the door (Casner 86) is open, the mud ditch delivers the liquid from the second shaker to the shaker tank, and when the door is closed, the mud ditch is prevented from delivering the liquid from the second shaker to the shaker tank. (Casner Col 3 line 55-56 “When opened, the gates 86 communicate with their associated settling chambers 60; 62 and 64”) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a mud ditch and doors as taught by Casner in the solids control system of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of a customizable fluid path enabling better control of mud mixing. 


	 
Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton (US Pat No 7296640B2) in view of Kulbeth (US Pub No 20020162807) in further view of Sherwood (US Pub No 20150375145 A1)

In regards to claim 1, Tettleton teaches: A shaker assembly, comprising: (Tettleton Fig 1 element 10) a shaker tank (40); (Tettleton col 5 line 23-26 “Shaker tank skid 40) a mixing tank (200) in fluid communication with the shaker tank and positioned adjacent thereto; (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”) a first shaker (34) positioned over the shaker tank; (Tettleton col 3 line 61-63 “Equipment platform skid 30 provides a working platform 33 and mounting locations for solid control equipment such as shakers 34”) and a second shaker (34), wherein the first and second shakers are configured to operate to partially separate a solid from a liquid of a drilling waste fluid, wherein, (Tettleton Fig 1 Elements 34 col 2 line 51-52 “The solids control module includes the shakers.”) during normal operation, at least some of the liquid flows from the first and second shakers to the shaker tank, and from the shaker tank and into the mixing tank. (Tettleton col 5 line 29-32 “As will be discussed, tanks 200 are interconnected by piping and valves 202 to control the flow of fluid between tanks, to the solids control equipment, and out to the triplex pumps.”)

Tettleton discloses a shaker assembly comprising 2 tanks and 2 shakers fluidly connected but does not disclose the layout inside the tanks in detail which does not disclose if there is a weir between tanks or sections. 

Kulbeth however teaches that: an overflow weir (Kulbeth Fig 1 element 24) positioned between and separating the shaker tank and the mixing tank; over the overflow weir (Kulbeth [0034]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include overflow weirs as taught by Kulbeth in the shaker assembly of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of increased turbulent flow and settling chambers as the mud flows from the shaker tank to the mixing tank. 

Tettleton and Kulbeth discloses that there are 2 shakers but doesn’t disclose if they are operated in series or in parallel with each other. 

Sherwood however teaches that shakers can be: operated in parallel. (Sherwood [0012])

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate shakers in parallel as in Sherwood discloses in the system executing the method of Tettleton. As in Sherwood, it is within the capabilities of one of ordinary skill in the art to run shakers in parallel to Tettleton' s invention with the predictable result of a higher capacity shaker system as needed in Tettleton. 
Examiner notes that, as Sherwood teaches that shakers can be operated in series or in parallel ([0012]), irrespective of the arrangement of Tettleton, Sherwood teaches that shakers may be operated in either configuration.

In regards to claim 10, Kulbeth and Tettleton teach that: The shaker assembly of claim 1, further comprising a plurality of mixers (Tettleton element 160) positioned at least partially in the mixing tank. (Tettleton Col 5 line 32-33 “The tanks 200 are preferably fitted with agitators 160 that are used to promote circulation through the tank.”)
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton (US Pat 7296640) in view of Kulbeth (US Pub No 20020162807) in further view of Sherwood (US Pub No 20150375145 A1) and in further view of Adams (US Pub No 20010027168)

In regards to claim 11 Tettleton teaches: The shaker assembly of claim 10, (Tettleton element 160). 	Tettleton teaches the shaker assembly from claim 10, but does not disclose the details of the mixers and how they are built or what they compromise. 
Adams however teaches that: further comprising a plurality of sleeve bases (Adams element 40 [0108]) fixed to a bottom of the mixing tank (Adams Element 42a and 42b) wherein an end of a shaft of each of the plurality of mixers is slidable into and removable from the plurality of sleeve bases. (Adams [0096]) 
Tettleton and Kulbert each recite a mixer or agitator but Adams teaches one that can be positioned in different locations with a sleeve that slides in. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the sleeved mixer of Adams into the system of Tettleton and tanks and weir of Kulbeth. The simple substitution of one known element for another producing a predictable result renders the claim obvious.
Furthermore, Adams in [0108] discloses how the mixer can be moved as long as the configuration remains in series and [0082] discloses the mixer is pressure fed (i.e. not gravity fed or, thus, limited to a position at the top of the tank).  To maintain the series configuration, the movement of the mixer would be limited to the (restricted) lateral direction and the (unrestricted) radial direction.  Subsequently, as there are a finite number of identified, predictable solutions, it would be obvious to one or ordinary skill in the art at the time of filing to modify the placement of the sleeve bases from the top of the mixing tank to the bottom of the mixing tank with a reasonable expectation of success.  

In regards to claim 12, continuing from claim 11, Kulbeth further teaches: wherein the bottom of the mixing tank is rounded. (Kulbeth Fig 8 Element 6)
In regards to claim 13, continuing from claim 11, Tettleton discloses a plurality of mixers but does not explicitly disclose that the mixers are sleeve bases as recited.  Adams teaches that each of the mixers would be in sleeves.  Adams further discloses: wherein the plurality of sleeve bases each comprise a cutout providing access to an interior of the plurality of sleeve bases. (Adams fig 2b Elements 5 and 6)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include sleeves as taught by Adams in the solid control system of Tettleton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of a protected mixer, preventing damage from larger foreign substances that may fall into the shaker and mixer tanks.
	
In regards to claim 14 Kulbeth teaches that: The shaker assembly of claim 11, wherein the plurality of mixers each include a driver (Kulbeth 33), a shaft coupled to the driver (Adams Element 45), and a bearing assembly coupled to the shaft, opposite to the driver, wherein the bearing assembly is configured to be received into an interior of one of the plurality of sleeve bases.  (Kulbeth [0035] “Additionally, in the preferred embodiment the motor 33 will be controlled by a variable frequency drive (VFD) so that the speed of rotation may be varied.”)

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tettleton (US Pat No 7296640B2) in view of Casner (US Pat No 2817440) in further view of Sherwood (US Pub No 20150375145 A1) and in further view of Adams (US Pub No 20010027168)

In regards to claim 19 Tettleton teaches: The method of claim 15, (Tettleton Fig 1 element 10)

Tettleton teaches the method of claim 15 but doesn’t teach the details on the mixer or agitator system that is used. 

Adams however teaches that: wherein mixing the liquid comprises energizing a mixer positioned at least partially in the mixing tank (Adams Fig 2a Element 65), wherein the mixer comprise a driver positioned above a top of the mixing tank (Adams Fig 2a Element 60), a shaft extending downward from the driver and into the mixing tank (Adams fig 2a Element 45), and a bearing assembly coupled to the shaft, wherein the bearing assembly is configured to be slidably positioned in, (Adams Fig 2b 10) and at least partially rotatable with respect to, a base sleeve that is fixed to a bottom of the mixing tank.  (Adams [0101])

Tettleton and Casner each recite a mixer or agitator, Adams in [0108] discloses how the mixer can be moved as long as the configuration remains in series and [0082] discloses the mixer is pressure fed (i.e. not gravity fed or, thus, limited to a position at the top of the tank).  To maintain the series configuration, the movement of the mixer would be limited to the (restricted) lateral direction and the (unrestricted) radial direction.  Subsequently, as there are a finite number of identified, predictable solutions, it would be obvious to one or ordinary skill in the art at the time of filing to modify the placement of the sleeve bases from the top of the mixing tank to the bottom of the mixing tank with a reasonable expectation of success.  

In regards to claim 20 Adams teaches that: The method of claim 19, further comprising removing the driver, the shaft, and the bearing assembly as a single unit from within the mixing tank, wherein the base sleeve remains fixed to the bottom of the mixing tank. (Adams [0101]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/NICHOLAS NMN WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/ABBY J FLYNN/               Supervisory Patent Examiner, Art Unit 3672